Citation Nr: 0818986	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-33 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, to include as secondary to service-connected 
traumatic arthritis of the left knee and instability.

2.  Entitlement to service connection for a right leg 
disability, to include as secondary to service connected 
traumatic arthritis of the left knee and instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to March 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Jackson, 
Mississippi, which denied the veteran's claim seeking 
entitlement to service connection for left and right knee 
disabilities, to include as secondary to a service-connected 
left knee disability.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in September 2005.  A 
transcript of the hearing is associated with the claims file.

The appeal was remanded by the Board for further development 
in January 2006.  Such development has been completed and the 
case is returned to the Board for further consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's left leg disability is related to service, to 
include as due to a cardiovascular condition being manifested 
to a compensable degree within one year following the 
veteran's discharge from service, nor is it being caused or 
aggravated by a service-connected left knee disorder.

2.  There is no competent medical evidence showing the 
veteran's right leg disability is related to service, to 
include as due to arthritis or a cardiovascular condition 
being manifested to a compensable degree within one year 
following the veteran's discharge from service, nor is it 
being caused or aggravated by a service-connected left knee 
disorder.


CONCLUSIONS OF LAW

1.  A left leg disability is not due to a service-connected 
disability, nor was it incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  A right leg disability is not due to a service-connected 
skin disability, nor was it incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the veteran's claim on appeal was 
received in August 2003.  Prior to the claim being denied in 
January 2004, a duty to assist letter was issued by the RO in 
August 2003, which discussed secondary service connection for 
bilateral leg disabilities.  This letter provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection, which included notice 
of the requirements to prevail on these types of claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  
Additional VA notice was sent in January 2006, which 
clarified that the claims for both the right leg disability 
and the left leg disability included secondary service 
connection, and the most recent notice was sent in August 
2006.  The duty to assist letters, specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examination of August 2006 which 
included examination of the veteran and review of the claims 
file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was advised of this in the August 2006 letter.  

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis or 
cardiovascular renal disease when manifested to a compensable 
degree within the initial post-service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran contends that he should be service connected for 
a bilateral leg disorder as secondary to a service-connected 
left knee disorder of traumatic arthritis.  He is alleging in 
essence that he has disorders of the left and right legs that 
are the result of a left knee traumatic arthritis.  He is 
noted to be service-connected for left knee traumatic 
arthritis. 

Service medical records reflect that the veteran's November 
1972 entrance examination revealed normal lower extremities 
and feet and the accompanying report of medical history 
revealed him to answer "no" to having cramps in the legs, 
arthritis, rheumatism or bursitis, trick or locked knee or 
foot trouble.  In March 1973 he was seen for left knee 
problems with one record indicating he had a swollen left leg 
after a fall with the left lower extremity described as 
swollen.  He underwent X-rays the same month for dislocating 
left patella with findings that included X-ray showing bone 
chip in the knee joint and irregular lateral joint margin, 
femoral condyle.  There was also joint effusion and the left 
patella was deformed, but no acute abnormality was shown.  A 
summary from a March 1973 Medical Board noted a history of 
the veteran having injured his left knee 2 years prior to 
service in a motorcycle accident, and since then he has had 
left knee pain becoming more acute since entering active duty 
with strenuous training.  Physical examination of the left 
knee revealed mild effusion with loss of motion, ligaments 
stable, knee not locked.  He also had tenderness over the 
lateral femoral condyle and medial patella.  X-rays had 
revealed a deformity of the left patella with loose body in 
the joint and deformed medial femoral condyle.  The 
impression was osteochondritis dessicans with loose body and 
he was deemed unfit for further service by the Medical Board 
due to his left knee problems.  The separation examination 
also dated in March 1973 also gave this same impression as 
listed as abnormal findings.  No other significant findings 
or diagnoses regarding the left or right leg is shown in 
these service records.

The report of an August 1975 VA examination addressed the 
nature and severity of the veteran's left knee disability, 
with no findings regarding either the right leg or the rest 
of the left leg of significance except for a notation that 
there was some slight atrophy of the left thigh by 
measurement as it was 2 centimeters smaller than the right.  
The veteran was noted to walk without a limp and could heel 
and toe walk without weakness and squatted with minimal 
difficulty.  

Private medical records from November 1991 addressed 
treatment following an injury to the left middle finger, with 
no pertinent findings regarding either leg, aside from an 
undated record noting a history of leg operation.  No time 
frame for this operation was given.

At a September 1994 hearing regarding a claim for increased 
rating for the left knee disorder which is not on appeal, the 
veteran did provide some pertinent testimony indicating that 
he tended to stand on the right leg to take pressure off the 
left leg.  

A May 1994 VA examination was limited to the left knee, with 
no pertinent findings regarding the rest of the leg, or the 
right leg, aside from the fact that he walked with a 
satisfactory gait and could heel-toe walk and squat.   

The report of a February 1997 VA joints examination was 
limited primarily to the left knee disorder, with the 
exception of varicose veins in both legs noted on physical 
examination.  

VA treatment records from 1998 to 1999 reflect treatment for 
leg problems beginning in October 1998 when he was seen for 
left leg pain below the knee for 2 days with no known trauma.  
Another October 1998 note taken when the pain was of 
approximately 2 weeks duration noted findings of the left 
lower extremity involving 1-2+ pitting edema in the 
prefibular region.  He had multiple varicosities and positive 
Homan's sign.  The impression was swelling left lower 
extremity rule out deep vein thrombosis (DVT).  He was sent 
to the hospital to undergo Doppler studies.  In January 1999 
he was seen for continued pain and swelling of both legs, 
particularly the left leg as reported in a more detailed 
record from the same month.  He was noted to have multiple 
varicosities in the left leg, without edema and was diagnosed 
with vascular insufficiency secondary to varicose veins.  In 
February 1999 he was to have an appointment with surgery 
regarding his peripheral vascular insufficiency.  He 
continued to be noted to have varicose veins in both legs in 
March through April 1999, with pain particularly involving 
the left leg reported.  A July 1999 record noted complaints 
of cramps in both legs having increased over the past 2-3 
months, but no trauma or injury.  He was noted to be negative 
for deep vein thrombosis.  The diagnosis continued to be 
varicose veins.  

The report of a September 1999 VA examination primarily 
addressed the severity of the veteran's left knee disorder, 
with pertinent complaints to include varicose veins swelling 
and cramping in his legs.  Physical examination mostly 
addressed the left knee complaints but did note the presence 
of varicose veins bilaterally.  The diagnosis was limited to 
a left knee status post injury and surgery to the knee.  

The report of an August 2000 VA examination addressed the 
severity of the veteran's left knee complaints, with some 
pertinent findings regarding the right leg and the rest of 
the left leg.  He was noted to have a normal gait.  An 
incidental finding included bilateral hallux valgus, left 
worse than right, with mild callus formation on the left foot 
and marked bilateral heel tightness noted.  He was able to 
walk on his heels and toes without difficulty, although he 
had mild limitation on heel walking.  He could squat halfway 
and rise without complaints.  The right knee was examined to 
compare it to the left knee, with the right knee showing an 
active range of motion from 0 to 110 degrees and passive 
motion from 0 to 115 degrees.  Drawer's and Lachmans tests 
were negative and there was no medial or lateral instability 
noted.  During the examination he felt stiff and 
uncomfortable and movements were somewhat more difficult on 
the left than on the right.  There was marked venous stasis 
in both feet and varicosities noted in both lower 
extremities.  X-rays were limited to the left knee.  The 
impression was degenerative joint disease of the left knee 
and bilateral hallux valgus, left worse than right.  No 
diagnosis for the right leg or knee was given or for the left 
leg aside from the left knee condition.  The examiner 
commented that the veteran's pain in his feet was unrelated 
to his knee condition and was mostly due to the marked left 
hallux valgus and deformities and venous stasis.  

The veteran continued to receive treatment at the VA from 
2000 through 2001 for complaints that included varicose veins 
in both legs.  An August 2000 record mostly addressed left 
knee complaints, but also noted that he was given below the 
knee support hose for both legs and he appeared to be having 
more problems from varicose veins.  In December 2001 he had 
leg varicosity inflammation and was again prescribed support 
hose for varicose veins.  He also complained of pain and 
discomfort in his knees, but X-rays were within normal 
limits.

An August 2001 VA examination was limited to the left knee, 
with no pertinent findings regarding the rest of the leg, or 
the right leg, aside from the fact that he was noted to walk 
with a limp.  

The report of an April 2002 VA examination addressed 
complaints and findings regarding the veteran's left knee 
disability.  Among the complaints of the left knee which 
included pain, stiffness and locking, he indicated that 2 or 
3 months ago, he began developing pain in the right knee and 
leg.  He believed this was due to his putting more weight on 
the right side to protect his left.  He had poor balance and 
for this reason, takes short steps.  He wore elastic 
stockings for varicose veins bilaterally.  Physical 
examination included examination of the left knee, but also 
revealed a mild quadriceps atrophy on the left leg.  He also 
had varicose veins of the left leg.  The right knee was 
examined and he was noted to have 2 to 3 degrees of 
hyperextension and 140 degrees of flexion.  He had no 
swelling, effusion, quadriceps atrophy, retropatellar 
crepitation, patellar instability or tenderness.  He had 
varicose veins in the right leg.  His collateral ligaments 
were stable to varus/valgus stress in extension and 30 
degrees of flexion.  The anterior drawer test, posterior 
drawer test and Lachman test were all negative.  X-rays of 
the right knee revealed a small round density in the anterior 
compartment of the right knee, seen only in the lateral view.  
This may represent a loose body.  He did not have any 
symptoms suggestive of a loose body locking his knee.  He had 
no narrowing of the articular cartilage, osteophyte formation 
or subchondral sclerosis.  The impression was status post 
injury, left knee necessitating surgery, chondromalacia left 
patellar joint, possible loose body right knee and varicose 
veins both legs.  

The examiner commented that he did not believe the problems 
of the right knee are due to the left knee.  During the 
stance phase of walking, an individual places no more than 
body weight on a knee, regardless of whether the 
contralateral knee is normal or painful.  When an individual 
has a painful knee, the stance phase of the painful knee is 
shorter than normal and is prolonged in the painless knee.  
The examiner is unaware of any studies which show an increase 
in degenerative changes in a knee secondary to prolongation 
of the stance due to pain in the contralateral knee.  The 
amount of additional stress placed on a knee in getting up 
and down from the sitting position or ascending or descending 
stairs is well within the normal range and should not cause 
any degenerative disease.

VA treatment records from 2002 addressing leg problems 
include an April 2002 VA orthopedic follow-up for left knee 
pain, status post open lateral release of the left knee in 
the 1970's.  The main complaint was bilateral knee pain, but 
when asked to localize the pain points, he pointed to the 
middle third of the tibia.  Physical examination showed 2+ 
pitting edema below the knee of both legs and some mild 
venostasis.  There was no joint line tenderness to palpation 
of either knee, nor findings of varus or valgus instability, 
and negative Lachman's both knees.  The impression was 
congestive heart failure with pitting edema bilateral lower 
extremities, and patellofemoral arthritis, left knee.  X-ray 
from April 2002 of bilateral knees diagnosed some mild 
arthritic changes at each knee, with no fracture or effusion 
noted.  The rest of the findings pertained to the left knee.  

In June 2002 he was seen for a major complaint of secondary 
bilateral lower extremity venostasis and minor secondary 
complaints of left knee pain.  Physical examination revealed 
1+ pitting edema below both knees with moderate venostasis 
changes to midthigh.  There was no joint line tenderness or 
instability of either knee but mild patellofemoral pain of 
the left knee.  X-ray was noted to show mild DJD changes and 
the impression was bilateral lower extremity venostasis 
disease, congestive heart failure with bilateral lower 
extremity pitting edema and mild patellofemoral arthritis 
left knee.  Later in June 2002 he was seen for follow-up of 
swelling of the bilateral lower extremities, not helped by 
fluid pills.  His feet and legs were swollen with physical 
examination findings including 2-3+ pitting edema and an 
impression of peripheral edema no improvement was made.  He 
was also issued TED hose in June 2002.
 
In August 2002 he was seen for complaints of red areas 
appearing on both legs approximately quarter sized and with 
severe itching in these areas which also bled easily.  In 
November 2002 he complained of a sore on the right ankle for 
one month and was diagnosed with lesion of the right ankle, 
questionable vascular.

A June 2003 VA examination was limited to the left knee, with 
no other findings regarding the rest of the leg, or the right 
leg.  

In October 2003 the veteran underwent another VA examination 
which was conducted by the same examiner who had examined him 
in 2002.  Again the examiner addressed the severity of left 
knee complaints, and noted the veteran to complain of pain in 
the right knee secondary to protecting his left knee.  
Physical examination revealed pertinent findings of the right 
knee with 3 degrees of hyperextensions, 140 degrees of 
flexion, and no pain, swelling, effusion, quadriceps atrophy, 
patellar instability, retropatellar crepitation or 
tenderness.  The collateral ligaments were stable to varus 
and valgus stress in extension and 30 degrees of flexion.  
The anterior drawer test, posterior drawer test and Lachman 
test were again negative.  Again varicose veins in the legs 
were noted.  The veteran was also noted to walk taking short 
even steps.  X-rays of the right knee revealed no narrowing 
of the articular cartilage, osteophyte formation, loose 
bodies or subchondral sclerosis.  The impression was status 
post localized fracture lateral femoral condyle of the left 
knee.  On physical examination and X-ray examination, the 
examiner could find no objective evidence of organic 
pathology in the right knee to explain his symptoms.  
Repetitive motion of the knees did not change the range of 
motion or symptoms.  The examiner's comments regarding 
whether the left knee disability could affect his right knee 
in terms of walking and stance were identical to the comments 
the examiner provided in April 2002.  

An October 2003 VA X-ray of the knees revealed knee joints to 
appear fairly well-preserved, some irregularity of the 
lateral femoral condyle on the left and no fracture.  
Patellofemoral joints were within normal range.  The 
impression was left and right tibia and fibula showed no 
abnormality.

VA records from 2003 to 2004 reflect some new symptoms 
involving the legs in addition to the vascular symptoms 
already documented in earlier records.  He continued to 
receive prescribed support hose as shown in records from 
September and October 2003.  In December 2003 he complained 
of pain in the left leg for 3 weeks and reported surgery on 
the left knee years ago.  He indicated that he fell 3 or 4 
weeks ago and described the incident as happening after a 
sharp pain in the left leg caused him to fall in the grass.  
He denied swelling.  He also complained of a rash on his 
back.  On physical examination he was sore to palpation on 
the left anterior aspect of the lower leg, with full range of 
motion of the knee.  There was no effusion or swelling of the 
left leg.  He was also negative for Homan's and had no knee 
joint instability.  Neurological examination was afocal.  He 
had a skin rash on both legs as well as his back.  The 
assessment was left lower extremity pain suspicious of 
contusion of muscles versus strain.  His rash was diagnosed 
as uticaria.  A December 2003 left knee X-ray diagnosed 
minimal degenerative changes and generalized osteopenia.  

At a June 2004 DRO hearing the veteran testified as to his 
belief that his problems with his left leg and right leg are 
related to his service-connected left knee disability.  He 
testified that his right leg is painful and arthritis and 
that his doctors told him that the arthritis now in his right 
knee is related to his left knee problem.  He indicated that 
he put extra pressure on the right knee due to pain in the 
left knee, and that this brought about the arthritis.  He 
also testified as to having arthritis in his right ankle and 
both feet.  He also testified as to having pain below both 
knees down to the feet.

Leg complaints continued to be documented in VA records from 
2004 to 2006.  In March 2004 the veteran complained of a 1 
year history of intermittent burning, tingling, and numb 
sensation of both lower extremities worsening within the past 
month.  He said that his doctor told him it was neuropathy 
but never gave a cause.  Physical examination included 
findings of a rash on his feet, +2/2 pulses equal and 
sensation intact.  The impression included tinea pedis, 
episodic hyperglycemia, questionable new onset diabetes 
mellitus.  An April 2004 follow-up mostly addressed a rash on 
his feet, with his problem list noted to include leg 
varicosities with inflammation.  He also had testing done in 
April 2004, with the results available in VISTA imaging.  In 
June 2004 he continued to complain of pain and burning in his 
feet and was assessed with pain in the feet, after the 
examination showed no remarkable findings.  In July 2005 he 
was treated for complaints of left foot pain radiating up the 
left leg which was assessed as an insect bite.  

The veteran testified at a September 2005 videoconference 
hearing that he is now having similar problems with his left 
leg as he does with his left leg, with symptoms in the left 
leg described as needle like sensations.  He testified as to 
medical treatment he received for both legs.  He testified 
that his left knee problems cause him to walk unbalanced, 
favoring one side and that a doctor told him his bilateral 
leg problems were due to the way he walks.  He also described 
wearing stockings on both legs for his varicose veins.  

In November 2005 the veteran was treated after he fell out of 
a truck and had injured his face, right upper extremity and 
lacerated his right hip.  Examination revealed full range of 
motion of all extremities and the pertinent diagnosis was 
contusion right hip, with X-ray negative.  In December 2005 
he was noted to be status post a fall 2 weeks ago with 
multiple contusions including bilateral lower extremities 
with complaints involving the right elbow and left knee, 
otherwise there were no complaints.  Another December 2005 
record reported the veteran's complaints of both knees 
hurting times 20 years.  His left was worse than right and 
the left one would lock up from time to time status post open 
and lateral release of the left knee in the 1970's.  He has 
been followed up for the left knee pain with no recent 
treatment.  Physical examinaation revealed the right knee to 
be tender with pain with outward pressure.  His left knee was 
also tender at the lateral joint line, pain with rotational 
maneuver and with inward pressure.  The impression was 
arthralgia.  Also in December 2005 the veteran was advised 
that he has become diabetic.  In January 2006 the veteran was 
referred for bilateral knee pain and a reported inability to 
cross his right leg.  He was a poorly controlled diabetic.  
His main problem involved left knee locking and instability.  
Physical examination revealed decreased right hip motion on 
flexion and internal and external rotation.  His left knee 
was also examined.  The diagnosis was history and examination 
consistent with meniscal tear.

A December 2005 X-ray of the knees revealed slight narrowing 
present in the medial compartment of the right knee.  The 
rest of the findings addressed left knee joint problems with 
arthritic changes, and no acute fracture shown.  

Social Security records were obtained in March 2006, but a 
review of the records and the disability examinations from 
the 1990's reflects that the records pertained to other 
disabilities and did not include any records pertinent to the 
issues on appeal.

The report of an August 2006 VA examination included a review 
of the claims file as well as examination of the veteran.  
The history of the veteran having developed an aggravation of 
preexisting left knee problems in service resulting in 
arthrotomy and removal of a loose body in the knee.  He has 
had problems with the left knee ever since.  He complained of 
the knee locking, hurting and swelling.  He also stated that 
he began having pain in the right knee two years ago.  There 
had been no injury there, he stated it aches.  There was no 
swelling.  He was being treated at the VA medical facility in 
Jackson, Mississippi.  He referred to the bilateral leg 
condition as a bilateral knee condition.  He did not complain 
of a leg condition other than his bilateral knees.  He was 
taking an unknown pain medication at an unknown dose twice a 
day and claimed that it occasionally helped.  He denied side 
effects.  He did not have flare-ups of joint disease.  He had 
a left knee brace that he used at times.  He had no other 
surgery than that mentioned above.  There have been no 
episodes of dislocation or subluxation.  There was no 
inflammatory arthritis.   He had been employed as a truck 
driver until 1996 but had to quit because he could no longer 
pass the physical for truck driving because of his knee.  He 
was able to do activities of daily living.

Physical examination reveled the right knee to have no 
effusion or joint line tenderness.  The ligaments were 
stable.  His patella tracked normally without crepitus.  He 
had a range of motion from 0 to 120 degrees.  All motion was 
non painful and repetitive motion did not change anything.  
Examination of the left knee revealed no effusion.  He had a 
range of motion from 0 to 115 degrees, with subjective 
complaints of pain on extremes of motion.  There was no 
objective evidence of pain.  Repetitive motion did not change 
anything.  There was no instability in the left knee and the 
patella was tracking in the midline without crepitus.  There 
was no noted abnormality of the legs on examination except 
for varicose veins.  X-rays of both knees revealed normal X-
rays on the right knee with mild arthritic changes on the 
left knee.  A magnetic resonance imaging (MRI) of the left 
knee revealed no evidence of meniscal tear or ligamentous 
tears, slight narrowing of the articular surface of the 
lateral femoral condyle was noted.  The impression was normal 
examination and X-rays of the right knee and mild traumatic 
arthritis of the left knee.  

The examiner commented that he did not believe the veteran 
has any impairment to the right knee at this time, therefore 
the questions regarding whether he has problems with the 
right knee related to his service-connected left knee are 
moot.  He did not complain of a leg condition on this 
examination, but only complained of bilateral knee problems.  
Claims file review notes varicose veins but varicose veins 
are not caused by, aggravated by or accelerated by his 
service-connected left knee disorder.  Medical literature 
does not support that varicose veins are due to arthritis of 
the knee.  He had a NCV done in April 2004 to evaluate 
complaints of burning, tingling and numbness of the bilateral 
lower extremities but this was normal.  He had no condition 
of the bilateral legs that is due to his service-connected 
left knee condition.

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for either a left leg disability or a right leg 
disability.  The examiner in the August 2006 VA examination 
stated that he did not believe the veteran has any impairment 
to the right knee at this time, pointing to the normal 
findings on clinical examination and X-rays, therefore any 
questions regarding whether he has problems with the right 
knee related to his service-connected left knee were 
considered moot.  As to whether the veteran's well-documented 
varicose veins in both legs were related to the service-
connected left knee disorder, the examiner commented that 
varicose veins are not caused by, aggravated by or 
accelerated by his service-connected left knee disorder.  The 
examiner went on to say that medical literature does not 
support the premise that varicose veins are due to arthritis 
of the knee.  The examiner pointed out that NCV done in April 
2004 to evaluate complaints of burning, tingling and numbness 
of the bilateral lower extremities were normal.  The examiner 
has concluded that the veteran presently has no condition of 
the bilateral legs due to his service-connected left knee 
condition.  These opinions are based on review of the claims 
file as well as examination of the veteran and review of 
medical evidence and literature.  

The opinion is not contradicted by any medical evidence of 
record, aside from the veteran's contentions that his doctor 
linked his leg complaints to the service-connected left knee 
disorder.  However there are no medical opinions of record to 
contract this examiner's opinion, and in fact the opinion is 
bolstered by the earlier unfavorable opinions from the 
examiner in the VA examinations in April 2002 and October 
2003 indicating that it was not likely that the veteran's 
left knee disorder was causing or aggravating any right knee 
disorder.  In the absence of evidence demonstrating that the 
veteran has the requisite training to proffer medical 
opinions, the contentions made by him are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Finally, service connection is not warranted for any 
condition of the left leg or right leg either on a direct or 
presumptive basis.  The service medical records fail to show 
any leg disorder due to arthritis in the right knee or a 
cardiovascular condition involving the left or right leg 
manifested in service and there is no evidence of it being 
manifested within a year of his discharge.  His varicose 
veins are not clearly shown until the 1990's decades after 
service, and there is no indication that the veteran even has 
a current right knee disability as the X-ray and clinical 
findings from the most recent examination failed to show one.  
The lack of any objective evidence of complaints, symptoms, 
or findings of a disability for many years after the period 
of active duty is itself evidence which tends to show that 
the condition did not first manifest during active duty.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; the doctrine is inapplicable.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

Service connection for a right leg disability is denied.  

Service connection for a right leg disability is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


